   Case: 1:19-cv-00145-DAP Doc #: 381 Filed: 06/27/19 1 of 9. PageID #: 10523



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO

DIGITAL MEDIA SOLUTIONS, LLC,      )
                                   )
             Plaintiff, and        )             Case No. 1:19-cv-145
                                   )
MANAGEMENT SERVICES GROUP, INC. )                Honorable Dan Aaron Polster
d/b/a MARKETING SUPPORT NETWORK, )               Magistrate Thomas M. Parker
                                   )
             Plaintiff-Intervenor, )
                                   )
            v.                     )
                                   )
SOUTH UNIVERSITY OF OHIO, LLC,     )
                                   )
             Defendants.           )

  MOTION OF PLAINTIFF-INTERVENOR MANAGEMENT SERVICES GROUP, INC.
          d/b/a MARKETING SUPPORT NETWORK TO INTERVENE

       AND NOW, comes Plaintiff-Intervenor Management Services Group, Inc. d/b/a

Marketing Support Network (“MSN”), Pursuant to Rule 24 of the Federal Rules of Civil

Procedure, by and through its undersigned counsel, hereby moves this Court to intervene in the

above-captioned action. The grounds supporting this Motion are set forth in the accompanying

Memorandum of Law, which includes a proposed Order granting the relief requested herein.

Dated: June 27, 2019                       Respectfully submitted,

                                           DINGESS, FOSTER, LUCIANA, DAVIDSON &
                                            CHLEBOSKI LLP

                                           BY:      /s/ Jeremy K. Knaebel________________
                                                    Jeremy K. Knaebel
                                                    OH. ID. No. 0092893
                                                    20 Stanwix Street, Third Floor
                                                    Pittsburgh, PA 15222
                                                    jknaebel@dfllegal.com
                                                    (412) 926-1800
                                                    (412) 926-1801 (Fax)
   Case: 1:19-cv-00145-DAP Doc #: 381 Filed: 06/27/19 2 of 9. PageID #: 10524



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO

DIGITAL MEDIA SOLUTIONS, LLC,     )
                                  )
            Plaintiff, and        )              Case No. 1:19-cv-145
                                  )
MANAGEMENT SERVICES GROUP, INC. )                Honorable Dan Aaron Polster
d/b/a MARKETING SUPPORT NETWORK, )               Magistrate Thomas M. Parker
                                  )
            Plaintiff-Intervenor, )
                                  )
             v.                   )
                                  )
SOUTH UNIVERSITY OF OHIO, LLC,    )
                                  )
            Defendants.           )

         MEMORANDUM OF LAW IN SUPPORT OF MOTION TO INTERVENE

       This Memorandum of Law is respectfully submitted in support of MSN’s Motion to

Intervene in the above captioned action pursuant to Rule 24 of the Federal Rules of Civil

Procedure.

                                 FACTUAL BACKGROUND

       MSN provides inbound and outbound call management and data entry services in connection

with the operation of post-secondary educational institutions throughout the United States. From

October 2017 through December 31, 2018, MSN provided DCEH with inbound and outbound call

management and data entry services under a Support Services Agreement.

       By letter dated October 29, 2018 (provided by email to MSN on October 31, 2018), DCEH

provided notice that it was terminating the Support Services Agreement effective December 31, 2018.

MSN continued to provide inbound and outbound call management and data entry services through

December 31, 2018 and properly billed DCEH for those services. DCEH owes MSN the total amount

of $591,405.88 for services provided by MSN through December 31, 2018.
     Case: 1:19-cv-00145-DAP Doc #: 381 Filed: 06/27/19 3 of 9. PageID #: 10525



          On February 20, 2019, MSN filed a complaint in civil action against DCEH in Allegheny

County, Pennsylvania at GD-19-002633. On March 19, 2019, the sheriff effectuated service on DCEH.

Counsel for MSN received a voicemail from an individual purporting to be counsel for Mark Dottore

on March 19, 2019. He informed counsel for MSN that Mr. Dottore was appointed the receiver under

a Receivership Order, and he would send the Order to MSN in order to file a claim. MSN never

received a copy of the Receivership Order. MSN subsequently obtained a copy of the Order from this

docket.

          Pursuant to the Receivership Order, the Receiver was authorized to operate and manage the

Receivership Entities, pay all necessary expenses related to the operation of the Receivership Entities

and perform pursuant to the terms of any existing contracts executed by the Receivership Entities.

[Docket No. 8 Receivership Order, ¶ 2(q).] Notwithstanding the authority granted to the Receiver

pursuant to the Receivership Order, MSN has not been paid for services provided by MSN through

December 31, 2018.

                                         LEGAL ARGUMENT

A.        MSN Is Entitled to Intervene as of Right

Fed. R. Civ. P. 24, provides, in relevant part:

                 (a) Intervention of Right. On timely motion, the court must permit
                 anyone to intervene who:

                         (1) is given an unconditional right to intervene by a federal
                         statute; or

                         (2) claims an interest relating to the property or transaction that
                         is the subject of the action, and is so situated that disposing of
                         the action may as a practical matter impair or impede the
                         movant's ability to protect its interest, unless existing parties
                         adequately represent that interest.

          The Sixth Circuit Court of Appeals has stated that Rule 24 is to be “broadly construed in favor

of potential intervenors.” Purnell v. City of Akron, 925 F.2d 941 950 (6th Cir. 1991). The Advisory

Committee Note to Rule 24(a)(2) states, “[I]f an [applicant] would be substantially affected in a

                                                     2
    Case: 1:19-cv-00145-DAP Doc #: 381 Filed: 06/27/19 4 of 9. PageID #: 10526



practical sense by the determination made in an action, [the applicant] should, as a general rule, be

entitled to intervene….”

        An applicant seeking to intervene as a matter of right under Rule 24(a) must establish the

following elements: (1) the application was timely filed; (2) the applicant possesses a substantial legal

interest in the case; (3) the applicant’s ability to protect its interest will be impaired without

intervention; and (4) the existing parties will not adequately represent the applicant’s interest. Ne. Ohio

Coal. for the Homeless v. Blackwell, 467 F.3d 999, 1007 (6th Cir. 2006) (internal citations omitted).

MSN satisfies the standard for mandatory intervention under Rule 24.

        1. MSN’s motion is timely.

        First, the requested intervention is timely. In determining the timeliness of a motion for

intervention as of right, courts consider five factors: (1) the point to which the suit has progressed;

(2) the purpose for which intervention is sought; (3) the length of time preceding the application

during which the proposed intervenors knew or should have known of their interest in the case;

(4) the prejudice to the original parties due to the proposed intervenors’ failure to promptly

intervene after they knew or reasonably should have known of their interest in the case; and (5)

the existence of unusual circumstances militating against or in favor of intervention. Jansen v.

City of Cincinnati, 904 F.2d 336, 340 (6th Cir. 1990). No one factor is dispositive; rather, “the

determination of whether a motion to intervene is timely should be evaluated in the context of all

relevant circumstances.” Stupak-Thrall v. Glickman, 226 F.3d 467, 472-73 (6th Cir. 2000)

(internal citation and quotation marks omitted).

        These proceedings were commenced on January 18, 2019. [Docket No. 1.] The Court entered

a receivership order on January 8, 2019, and later amended the order on March 13, 2019. [Docket Nos.

8, 150.] MSN was not made aware of the receivership order until after it filed suit locally in Allegheny

County, Pennsylvania. There has been no improper delay or prejudice to the parties. Due to the



                                                    3
    Case: 1:19-cv-00145-DAP Doc #: 381 Filed: 06/27/19 5 of 9. PageID #: 10527



receivership order, MSN seeks to intervene in this action to recover its losses. Granting the motion will

not delay the proceedings or prejudice any party.

        2.      MSN has a substantial legal interest in this case.

        The proposed intervenor must establish that it “has a substantial legal interest in the subject

matter of the case.” Blackwell, 467 F.3d 999, 1007. “The Sixth Circuit has adopted a rather

expansive notion of the type of interests sufficient to invoke intervention of right.” Bds. of Trs. of

the Ohio Laborers v. Ford Dev. Corp., 2010 WL 3365927, at *4 (S.D. Ohio Aug. 20, 2010) (citing

Mich. State AFL-CIO v. Miller, 103 F.3d 1240, 1245 (6th Cir. 1997)). Further, “close cases are to

be decided in favor of recognizing an interest.” Id. The Receivership Order grants the Receiver

control over the Receivership Property, which includes the Support Services Agreement, and stays

any proceeding against such assets. The Receivership Order impairs MSN’s rights, which is a

substantial legal interest justifying intervention.

        3.      MSN’s legal interest will be impaired if the intervention is denied.

        In order to establish the third element for mandatory intervention — impairment of a

proposed intervenor’s interest if it is not permitted to intervene — MSN “must show only that

impairment of [its] substantial legal interest is possible if intervention is denied.” Miller, 103 F.3d

at 1247. “[T]he requirement of impairment of a legally protected interest is a minimal one: the

requirement is met if the applicant shows ‘that representation of his interest ‘may be’ inadequate.’”

Blackwell, 467 F.3d at 1007 (quoting Trbovich v. United Mine Workers of Am., 404 U.S. 528, 538,

n.10 (1972)). The Receivership Order prohibits MSN from exercising its remedies under the

Support Services Agreement and applicable state law. DCEH received a benefit, the fair and

reasonable value of which is outstanding, for services provided by MSN through December 31, 2018

for the amount of $591,405.88. Absent intervention, MSN’s rights will continue to be impaired

without a remedy as it will continue to not be paid.



                                                      4
     Case: 1:19-cv-00145-DAP Doc #: 381 Filed: 06/27/19 6 of 9. PageID #: 10528



       4. No other party can adequately represent MSN’s interests absent its intervention
          as a party.

       The Supreme Court has explained that an applicant’s burden on this factor is “minimal”

because “the Rule is satisfied if the applicant shows that the representation of his interest ‘may be’

inadequate.” Trbovich, 404 U.S. at 538 n.10. No other party would have reason to intervene to

recover MSN’s loss. No other party in this case was a party to the Support Services Agreement.

B.     MSN Is Entitled to Permissive Intervention

       Even where an applicant fails to satisfy the requirements of intervention as of right, the Court

has discretion to grant permissive intervention under Rule 24(b) of the Federal Rules of Civil

Procedure. Rule 24 provides, in pertinent part:

               (b) Permissive Intervention.

                       (1)    In General. On timely motion, the court may permit
                       anyone to intervene who:

                               (A) is given a conditional right to intervene by a federal
                               statute; or

                               (B) has a claim or defense that shares with the main
                               action a common question of law or fact.

       MSN shares common questions of law and fact with the parties interested in the disposition of

DCEH’s assets.

       Once the proposed intervenor establishes either of those two requirements, the “court must then

balance undue delay and prejudice to the original parties, if any, and any other relevant factors to

determine whether, in the court’s discretion, intervention should be allowed.” See United States v.

Michigan, 424 F.3d 438, 445 (6th Cir. 2005).

       As discussed in detail above, this Motion is timely, and MSN’s rights are adversely affected by

the Receivership Order. Accordingly, if this Court is unable to grant intervention as of right under

Rule 24(a), it should grant intervention on a permissive basis pursuant to Rule 24(b). Accordingly,

MSN seeks leave to file a Complaint in Intervention, a copy of which is attached hereto as Exhibit A.

                                                   5
    Case: 1:19-cv-00145-DAP Doc #: 381 Filed: 06/27/19 7 of 9. PageID #: 10529



                                         CONCLUSION

        Therefore, pursuant to Federal Rules of Civil Procedure Rule 24, MSN should be permitted to

intervene in this action.


Dated: June 27, 2019                         Respectfully submitted,

                                             DINGESS, FOSTER, LUCIANA, DAVIDSON &
                                             CHLEBOSKI LLP

                                             BY:     /s/ Jeremy K. Knaebel_____________
                                                     Jeremy K. Knaebel
                                                     OH. ID. No. 0092893
                                                     20 Stanwix Street, Third Floor
                                                     Pittsburgh, PA 15222
                                                     jknaebel@dfllegal.com
                                                     (412) 926-1800
                                                     (412) 926-1801 (Fax)




                                                 6
    Case: 1:19-cv-00145-DAP Doc #: 381 Filed: 06/27/19 8 of 9. PageID #: 10530



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO

DIGITAL MEDIA SOLUTIONS, LLC,      )
                                   )
             Plaintiff, and        )                 Case No. 1:19-cv-145
                                   )
MANAGEMENT SERVICES GROUP, INC. )                    Honorable Dan Aaron Polster
d/b/a MARKETING SUPPORT NETWORK, )                   Magistrate Thomas M. Parker
                                   )
             Plaintiff-Intervenor, )
                                   )
            v.                     )
                                   )
SOUTH UNIVERSITY OF OHIO, LLC,     )
                                   )
             Defendants.           )


 ORDER AUTHORIZING MANAGEMENT SERVICES GROUP, INC. d/b/a MARKETING
                  SUPPORT NETWORK TO INTERVENE

         This matter having come before the Court upon the Motion to Intervene (the “Motion”), and

Memorandum in Support thereof, of Management Services Group, Inc. d/b/a Marketing Support

Network (“MSN”), seeking, pursuant to Rule 24(a) of the Federal Rules of Civil Procedure to intervene

in this action; and it appearing that the standards of Rule 24(a) are satisfied, it is HEREBY ORDERED

that:

         1.     The Motion is granted;

         2.     MSN is authorized to intervene in this action pursuant to Rule 24(a) of the Federal

Rules of Civil Procedure; and

         3.     The Court shall file and docket MSN’s Complaint in Intervention attached as

Exhibit “A”.

                                                        IT IS SO ORDERED

Dated:                        , 2019                   _______________________
                                                       Honorable Dan Aaron Polster
    Case: 1:19-cv-00145-DAP Doc #: 381 Filed: 06/27/19 9 of 9. PageID #: 10531



                                   CERTIFICATE OF SERVICE

        I hereby certify that on June 27, 2019 I electronically filed the foregoing document with the

United States Court of Appeals for the Third Circuit by using the CM/ECF system. I certify that all

parties or their counsel of record are registered as ECF Filers and that they will be served by the

CM/ECF system.

                                                        /s/ Jeremy K. Knaebel_____________
                                                        Jeremy K. Knaebel, Esq.
